—Judgment, Supreme *45Court, New York County (Bernard Fried, J.), rendered February 29, 1996, convicting defendant, upon his plea of guilty, of attempted grand larceny in the second degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied without a hearing. Defendant was afforded reasonable opportunity to present his contentions through his pro se written application and the additional application for the same relief submitted by his attorney. The minutes of the plea proceeding establish that the plea was entered knowingly and voluntarily, belying defendant’s claims of, inter alia, coercion and ineffective assistance of counsel (see, People v Frederick, 45 NY2d 520; People v Montford, 134 AD2d 207, 208-209, lv denied 70 NY2d 1009). Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.